BRYAN, Judge,
concurring in the result.
My review of the record in this case convinces me that the best interest of the child would have been served if D.M.P.C.P. had been allowed to retain physical custody of the child. However, as an appellate-court judge, my disagreement with the trial court’s decision “does not constitute a basis for ... reversal of the trial court which heard the evidence and observed the witnesses.” Grimsley v. Grimsley, 545 So.2d 75, 77 (Ala.Civ.App.1989). Because I am constrained by the applicable standard of review, I concur in the result.
THOMPSON, P.J., and MOORE, J., concur.